Fish, J.
1. Where the final determination of a case tried in a justice’s court, and carried by certiorari to the superior court, does not necessarily depend upon a controlling question of law, and there are issues of fact involved, the superior court has no authority to render a final judgment therein, although it may clearly appear from the facts disclosed by the record that the verdict rendered in the lower court was without evidence to support it. Civil Code, § 4652; Rogers v. Georgia Railroad Co., 100 Ga. 699; Almand v. Georgia Railroad Co., 102 Ga. 151; Pinkston v. White, Id. 561; Johnson & Co. v. Coleman & Burch, 106 Ga. 203.
2. Complaint in a bill of exceptions that a judge of the superior court, in remanding a case to a magistrate, erred “ in not directing the lower court as to how they should render judgment on the hearing of the case there,” plaintiff in error insisting “that instructions should have been given at least with reference to the future finding in said case,” presents no question for determination here, when the bill of exceptions fails to disclose that any particular instruction was asked and refused, or even what instruction was desired.

Judgment affirmed.


All the Justices concurring.